—Order of disposition, Family Court, New York County (George Jurow, J.), entered on or about September 4, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act which, if committed by an adult, would constitute the crime of attempted robbery in the second degree, and placed him on probation for a period of 2 years, unanimously affirmed, without costs.
*197The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Appellant’s actions in “joining] in a formation which entrapped the victim while others [attempted] the robbery is sufficient to establish in-concert liability for robbery notwithstanding that [appellant] never spoke to or touched the victim” (Matter of Eric R., 213 AD2d 310, 311; see also, People v Corbett, 162 AD2d 415, lv denied 77 NY2d 837). Concur — Ellerin, J. P., Williams, Mazzarelli and Saxe, JJ.